DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-8, 10-13, 16-18 and 21-26 are allowed in light of preliminary amendment filed on 11/2/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/20 is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Mezack et al. U.S. Pub. No. 20080148398 discloses network security analysis system that can accept user input to define network security threat models, wherein the system collects event data from one or more network devices and analyze that data for the existence of activity matching the defined threat models, the collected data can be translated into common format for storage in a database, and the result threat models can be displayed on a console to show threat progression in real time.
Tan et al. U.S. Pub. No. 20200067962 discloses method for converting features from cyber threat reports to one or more semantically relevant queries over the system model, the system model is reasoned over to generate one or more answers relevant to the one or more semantically relevant queries.
Kawakita U.S. Pub. No. 20210064761 discloses method for generating threat information model based on collected information.
The prior of record does not explicitly disclose, in light of other features recited in independent claims, the threat data including indicators of financial compromises (IOFC) associated with at least one of partial account information, compromised login information, malware netflow, malicious proxy session, compromised card information or phishing domains; generating parameter threat model, wherein the parameter threat model including parameters used to identify a threat target associated with the first entity; translating the parameter threat model to one or more identification queries based on computing technology or configuration used by the first entity’s database implementation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skowyra et al. U.S. Pub. No. 20190173923 discloses method for quantitative assessment of a computer defense technique.
Komarek et al. U.S. Pub. No. 20200204569 discloses instant network threat detection.
McLean U.S. Pub. No. 20190149564 discloses method for secure propagation of statistical models within threat intelligence communities.
Fach et al. U.S. Pub. No. 20190028498 discloses threat modeling tool using machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431